Case:21-00066-ESL13 Doc#:77 Filed:07/23/21 Entered:07/23/21 17:00:21                      Desc: Main
                           Document Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF PUERTO RICO


 IN RE:                                             Case No.:21-00066-ESL

 LIZETTE ALEJANDRO PENA,                             Chapter 13

       Debtor.
 _____________________________/

       CHAPTER 7 TRUSTEE’S MOTION TO HOLD IN ABEYANCE OR VACATE
                       CONVERSION TO CHAPTER 13

 To the Honorable Court:

           Comes Now, Noreen Wiscovitch-Rentas, Chapter 7 Trustee, and respectfully requests the

 Court to hold in abeyance or vacate the Conversion of this case to Chapter 13, and in support,

 states:

           1. The Chapter 7 Continued 341 Meeting of Creditors in this case was held yesterday,

              July 22, 2021 at 2:00 pm. The Meeting was not concluded, but continued to August

              19, 2021 at 3:30 pm.

           2. Minutes before calling the 341 Meeting, at 1:26 pm to be exact, the Debtor files a 15

              page Motion to Convert to Chapter 13 (hereinafter “The Motion” or Motion) (with

              exhibits including a three page sworn statement under penalty of perjury of an

              individual in possession and taking property of the Bankruptcy Estate). The Motion

              failed to include negative language as required by Local Bankruptcy Rule 9013-1(c).

           3. The Motion was granted today at 12:00:39; that is, less than 24 hours after its filing.

              The Trustee nor any creditor nor party of interest was given a reasonable opportunity

              to review and respond to the Motion to Convert to Chapter 13.
Case:21-00066-ESL13 Doc#:77 Filed:07/23/21 Entered:07/23/21 17:00:21                    Desc: Main
                           Document Page 2 of 2



        4. Given the history of this case, and alleged Debtor’s false or misleading testimony at

            the initial 341 Meeting of Creditors (See Motion to Convert), the Court should evaluate

            if the request for conversion to Chapter 13 was made in bad faith.

        5. In addition, Yesterday, the Debtor (and for the third time) changes Schedules A/B, C,

            I and J, (at 1:05 pm) also files an amended Means Test (at 4:13 pm). No proposed plan

            was filed. It was impossible for the undersigned Trustee to review these changes in

            such a short notice prior to the meeting of creditors, in particular the day she is

            scheduled to have meetings for other pending cases, which were both schedule for befor

            and after the Debtor’s 341 Meeting.

        WHEREFORE, the Trustee respectfully requests for the conversion to Chapter 13, be set

 aside or held in abeyance, for such period as necessary to give proper notice and for the Court to

 determine if the Motion to Convert to Chapter 13 was filed in Bad Faith.

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been sent to

 Debtor’s counsel, Jesus E. Batista Sanchez at hjeb@batistasanchez.com to Debtor, Lizette

 Alejandro Pena, at her mailing address of Paseos de la Ceiba, 182 Calle Arce D2, Juncos, PR

 00777 on this 23rd of July, 2021.

                                        /s/ Noreen Wiscovitch-Rentas
                                       NOREEN WISCOVITCH-RENTAS
                                       CHAPTER 7 TRUSTEE
                                       PMB 136
                                       400 Kalaf Street
                                       San Juan, Puerto Rico 00918
                                       Tel. (787) 946-0132
                                        E-mail: noreen@nwr-law.com
